PER CURIAM.
Appellant challenges numerous aspects of a very detailed workers’ compensation order entered by the Judge of Compensation Claims. The conclusions of the judge set out in paragraph 37 of the order regarding improvements to appellant’s home are not supported by competent substantial evidence. Accordingly, we reverse this portion of the order with directions that the claims for home modification denied by paragraph 37 should be granted. In all other respects we affirm the order under review.
KAHN, MICKLE and VAN NORTWICK, JJ., concur.